office_of_chief_counsel internal_revenue_service memorandum number release date cc pa -------------------- postf-128572-18 uilc date date to peggy gartenbaum associate area_counsel long island small_business self employed area from adrienne griffin branch chief procedure administration subject postf-128572-18 this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend taxpayers -------------------------------------------- tax_year at issue -------- issues whether the form_4549 constituted an informal claim_for_refund whether the form_982 constituted an additional informal claim_for_refund whether the letter 105c triggered the two-year period of limitations for taxpayers to file a refund_suit whether the service is barred from making a refund_or_credit by sec_6514 conclusions the form_4549 constituted an informal claim because it comprised a timely request for a refund credit for certain years or periods and informed the service of the basis for the overpayment postf-128572-18 the form_982 constituted an additional claim because the form and supporting documents provided an alternative basis for the claim than was iterated in the form_4549 claim the letter 105c did not disallow the claim contained in the form_4549 and therefore the sec_6532 period for filing suit has not begun to run because the form_4549 was a timely informal claim that was never disallowed sec_6514 does not prevent the service from making a credit or refund in this case facts ------------------- federal_income_tax for tax_year --------deemed timely paid ------------------- federal_income_tax return for tax_year --------deemed timely filed --------------------------- examination of return by automated underreporter program aur begins ---------------------examination of return by --------------field examiner exam begins --------------------notice of deficiency sent to taxpayers by aur ---------------------- assessed additional tax of -----------as a result of defaulted notice_of_deficiency ---------------------poa signs form_4549 income_tax examination changes ---------------------- taxpayer_advocate_service tas submits form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment and supporting documents ------------------------ letter 105c disallows claim dated ---------------------- the taxpayers’ --------return was simultaneously selected for review by both aur and exam subsequent to the aur review the taxpayers were assessed an additional ------- ----------of tax due to -----------of unreported cancellation_of_indebtedness_income and the denial of an unsubstantiated ------------------------------credit of ------- the assessment resulted from a defaulted notice_of_deficiency subsequent to the field examiner’s review the taxpayers’ representative signed a form_4549 that showed a refund due to the taxpayers of ---------- because of the allowance of a ----------------------------loss the form_4549 included the ----------of cancellation_of_indebtedness_income and allowed the ------------------------------credit of ------- the -----------of unreported cancellation_of_indebtedness_income was therefore taken into account by both aur and exam and by the time the poa signed the form_4549 the additional tax related to this income had been assessed and the -------- ---------------credit had been removed from the account in --------------- the service sent the taxpayers a refund check in the amount of ------------ plus ------------in interest which was less than the amount shown they were due on form_4549 the difference of -----------represents the additional_assessment ------------ and credit removal --------- beginning in -------------- the taxpayers met with tas to try to postf-128572-18 obtain the balance of the refund -------------------------- the taxpayers and their representative communicated with the service in attempts to have the assessment removed and the credit restored so that they could receive the balance of the refund in -----------of ------- tas submitted a form_982 on behalf of the taxpayers on ---------------- ------- the service issued a letter 105c claim disallowed law and analysis sec_6511 provides in pertinent part that claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid read together the import of these sections is clear unless a claim_for_refund of a tax has been filed within the time limits imposed by sec_6511 a suit_for_refund regardless of whether the tax is alleged to have been erroneously illegally or wrongfully collected may not be maintained in any court 494_us_596 sec_6514 provides in pertinent part a refund of any portion of an internal revenue tax shall be considered erroneous and a credit of any such portion shall be considered void if made after the expiration of the period of limitation for filing claim therefor unless within such period claim was filed or i n the case of a claim filed within the proper time and disallowed by the secretary if the credit or refund was made after the expiration of the period of limitation for filing suit unless within such period suit was begun by the taxpayer sec_6514 provides that a refund is erroneous if it is made after the expiration of the sec_6511 limitations_period and no timely claim was filed with the service or if a claim is filed and disallowed and the taxpayer does not file suit within the time outlined in sec_6532 445_f3d_1355 fed cir adhered to on denial of reh’g 467_f3d_1322 fed cir sec_6532 provides in pertinent part no suit or proceeding shall be begun after the expiration of years from the date of mailing by certified mail or registered mail by the secretary to the taxpayer of a notice of the disallowance of the part of the claim to which the suit or proceeding relates postf-128572-18 thus once the two-year period expires without a taxpayer filing suit sec_6514 prevents the service from making a refund_or_credit issue whether the form_4549 constituted an informal claim_for_refund the regulations under sec_6402 set forth the formal requirements for filing a refund claim it has long been recognized by the courts however that an informal claim_for_refund may suffice see eg 314_us_186 a valid informal claim_for_refund must have a written component written by either the taxpayer or the service must include a timely request for a refund credit for certain years or periods and must inform the service of the basis for the overpayment with sufficient information as to the tax and year to allow the service to examine the claim 234_f3d_873 5th cir while an informal claim must have some written component each case must be decided on its own particular set of facts with the primary question being whether the service knew or should have known that a refund claim was being made 318_f2d_915 ct_cl 163_fsupp_614 ct_cl in american radiator the court noted that the purpose behind the requirement of an adequate informal refund claim is to prevent surprise through the giving of adequate notice of the nature of the claim as well as of its factual basis so that the service may begin an investigation into the claim a form_4549 which reflects an overpayment on line balance due or overpayment of the form could be considered a valid refund claim because it puts the service on notice that a refund claim was being made see revrul_68_65 1968_1_cb_555 holding that a form_870 waiver on which a taxpayer agrees to an overassessment will be considered a valid refund claim as far as we are aware there is no case law directly considering whether a form_4549 can be considered an informal claim based on the facts we have received it is likely that the form_4549 was an informal claim finally the form_4549 informal claim was timely filed under sec_6511 because it was filed within three years from the time the income_tax return was filed issue whether the form_982 constituted an additional informal claim_for_refund although the form_4549 was likely a timely informal claim we must also consider whether the letter 105c triggered the two-year period of limitations to file suit if it did because it is now more than two years later no suit would be possible due to i r c postf-128572-18 thus under sec_6514 the service would not be able to make any credit or refund determining whether additional documentation submitted by the taxpayer constitutes an additional informal claim an update to the prior claim or neither of the two is a matter of fact dependent on the information contained in that documentation this issue typically arises in cases where the taxpayer has been issued two separate notices of claim disallowance and the question is whether the second disallowance triggers a new two- year period under sec_6532 if the second claim merely duplicates the first then there is only one period in which a refund_suit can be filed in 127_fedclaims_284 the court of federal claims addressed the ways in which case law has differentiated between potentially duplicative claims compare jones v united_states cl_ct determining that where plaintiff’s second set of refund claims are identical to the first set of refund claims in all material respects the second set of refund claims does not change the statute_of_limitations citing sec_6532 aff’d 988_f2d_131 fed cir and 40_f2d_781 the second refund claim raises no new issue involves no additional_assessment made subsequent to the filing and denial of the first and could not by any possibility occasion a reopening of plaintiff’s tax_liability with 384_f2d_434 t he two claims are separate and distinct the second claim alleges and asserts facts grounds and theories for recovery different from those set forth in the first claim see also 50_fedclaims_239 determining that the filing of a second claim for an increased amount of refund for the same taxable periods does not alter the statute_of_limitations two similar claims can be considered independent when t he second claim was not a mere repetition of the first claim but is based upon new grounds and therefore constitutes a separate claim which is entitled to independent treatment with reference to the statute_of_limitations charlson realty co f 2d pincite in charlson the taxpayer submitted two claims for refund both claims alleged the same amount of refund plus interest was due back to the taxpayer and both claims contained the same grounds as the basis for the taxpayers’ recovery however the second claim while containing the same grounds as iterated in the first claim alleged various other and different grounds and theories for recovery the court determined that these two claims were different because of the additional grounds for relief outlined in the second claim id similarly in this case the form_4549 claim and the form_982 claim are two separate claims the form_4549 claim is a claim_for_refund of taxes already paid the grounds for the form_4549 claim stemmed from a recalculation of taxable_income due to a ------------ postf-128572-18 ------------------------------------------------- the loss was brought to the service’s attention during the examination on a form_4797 which allowed the taxpayers to deduct the loss from the sale of --------------------------------from their taxable_income leading the taxpayers to ultimately have negative income for --------and to being due a refund the form_4549 included the taxpayer’s cancellation_of_indebtedness_income and the taxpayers did not dispute that inclusion the form_982 claim and supporting documents is not a repetition of the form_4549 claim because is a claim based upon new grounds the form_982 dealt with the taxpayers’ --------cancellation of indebtedness income1 and is a claim to recalculate the taxpayers’ taxable_income without taking it into account the grounds for the form_982 claim were to dispute the inclusion of cancellation_of_indebtedness_income in the taxpayers’ taxable_income due to the taxpayers’ insolvency stemming from their loss in the sale of ------------------------------- the form and the supporting documents were sent to substantiate the taxpayers’ insolvency in ------- and were not sent to substantiate or amend the previous form_4549 claim or its grounds for refund namely ------------------ ------ issue whether the letter 105c triggered the two-year period of limitations for taxpayers to file a refund_suit using a letter 105c is an appropriate means to fully disallow claims see irm letter 105c is one of the form letters used for a notice of total claim disallowance because there were two claims involved in this case the form_4549 claim and the form_982 claim we must determine whether the letter 105c was a denial of both claims just one of the claims or neither claim the letter 105c was most likely issued in response to the form_982 claim and supporting documentation as opposed to the form_4549 claim while --------is the year at issue for both claims the letter 105c explicitly disallowed a claim dated ----------------- ------- the date of the form_982 claim the letter 105c does not reference the form_4549 claim or any other prior claim or date without more information the letter 105c can only be read as a disallowance of the claim it explicitly references the form_982 claim the letter 105c was a disallowance of the form_982 claim and cannot be considered a disallowance of the form_4549 claim which as discussed above was based on different grounds thus the best interpretation is that form_4549 claim has never been disallowed issue whether the service is barred from making a refund_or_credit by sec_6514 sec_6514 prevents the service from issuing refunds or credits if certain periods of time have elapsed if the taxpayer did not file an administrative claim_for_refund within this form is used to determine under certain circumstances described in sec_108 the amount of discharge_of_indebtedness income that can be excluded from gross_income postf-128572-18 the sec_6511 period of limitations then no refund_or_credit can be made in addition no refund_or_credit can be made if the taxpayer timely filed a claim_for_refund and more than two years have passed since that claim was disallowed and the taxpayer has not filed suit the taxpayers submitted the form_4549 claim in ------- that claim was timely under sec_6511 because it was filed within three years from the time the tax_return was filed the form_4549 claim was never disallowed because the taxpayers never received a letter 105c or other letter of disallowance pertaining to that claim and thus the sec_6532 period never began to run therefore sec_6514 does not preclude the service from issuing the taxpayers a refund case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
